

EXHIBIT 10.2.2




KEY EMPLOYEE STOCK OPTION AGREEMENT


Agreement dated as of January 25, 2006, between CHARMING SHOPPES, INC. (the
"Company") and «first» «last» (the "Employee").


It is agreed as follows:


1. GRANT OF OPTION; VESTING AND EXPIRATION


The Company grants to the Employee, under and pursuant to the Company's 1988 Key
Employees' Stock Option Plan, as amended and restated (the "Plan"), the option
to purchase *«shares»* shares of its common stock, par value $.10 per share (the
"Common Stock"), at a price of $1.00 per share. This option is a “409A Option”
as defined in, and subject to, Section 5(g) of, the Plan.


Subject to all of the terms and conditions of this Agreement, this option will
vest and become exercisable in three equal parts, each one-third part being
referred to as a “tranche,” as follows:


Vesting Date
Number of Shares Purchasable Upon Exercise *
Stated Expiration Date
January 25, 2009
One-third of total
December 31, 2009
January 25, 2010
One-third of total
December 31, 2010
January 25, 2011
One-third of total
December 31, 2011

 
* Whole shares only; rounding will be downward until vesting of final tranche.


Note: Because each tranche of the option has a separate Stated Expiration Date,
each tranche will be treated as a separate option in reports to Employee and in
on-line plan account information. In other words, Employee will be treated for
purposes of administration as having three options rather than one. 


 
2. PERIOD IN WHICH EACH TRANCHE IS EXERCISABLE


(a) Except as otherwise specifically provided herein, each tranche of the option
may be exercised from the date it becomes vested and exercisable as set forth in
Section 1 above until 5:00 p.m. on the Stated Expiration Date (i.e., 5:00 p.m.
on December 31 of the calendar year in which it became exercisable). Subject to
Section 5(g)(ii) of the Plan and Section 7 hereof, at the end of the applicable
exercise period, that tranche of the option (if not exercised earlier) will
terminate.


(b) Notwithstanding the provisions contained in Sections 1 and 2(a) above, the
Committee or the Board of Directors, in its sole discretion, may at any time,
upon written notice to the Employee, accelerate the vesting of the option or any
tranche thereof to a specified date so that this option shall become vested and
exercisable at such date to the extent of all or any portion of the shares
covered hereunder. Acceleration pursuant to this Section 2(b) shall be separate
and independent from any acceleration pursuant to Section 6.. Any portion of the
option that becomes vested and exercisable upon acceleration pursuant to this
Section 2(b) may be exercised from the date it becomes exercisable until 5:00
p.m. on the later of December 31 of the calendar year in which it became
exercisable or the date that is 74 days after the date the option became
exercisable under this Section 2(b). Subject to Section 5(g)(ii) of the Plan and
Section 7 hereof, at the end of the applicable exercise period, that portion of
the option that became exercisable under this Section 2(b) will terminate.




3. EXERCISE PRICE


The exercise price of the option shall be payable in cash or by certified or
bank cashier's check, provided, however, that, in lieu of payment in full in
cash or by either such check, the exercise price or balance thereof may, with
the approval of the Board or the Committee, upon written request of the
Employee, be paid in full or in part by delivery and transfer to the Company of
that number of shares of Common Stock otherwise owned by the Employee or being
acquired by exercise of the option with an aggregate fair market value (based
upon the reported trading price of the Company's Common Stock) equal to the
aggregate exercise price of that number of shares for which the option is being
exercised or for which payment is being made in stock, as the case may be.


4. TAX WITHHOLDING


Whenever shares of Common Stock are to be delivered upon exercise of the option,
the Company shall be entitled to require as a condition of delivery that the
Employee remit or, in appropriate cases, agree to remit when due an amount
sufficient to satisfy all federal, state and local withholding tax requirements
relating thereto. The Company may require or permit the optionee to elect
withholding of shares being acquired by exercise of the option with an aggregate
fair market value (based upon the reported trading price of the Company’s Common
Stock) not exceeding the amount of the mandatory taxes to be withheld upon
exercise of the option.


5. METHOD OF EXERCISE


The option may be exercised as to any part of the shares which may then be
purchased by delivery to and receipt by the Secretary of the Company at 450
Winks Lane, Bensalem, Pennsylvania 19020, of a written notice, signed by the
Employee, specifying the number of shares which the Employee wishes to purchase,
accompanied by payment of the exercise price therefor in accordance with Section
3. As soon as practicable after the receipt of such notice and payment, the
Company shall deliver to the Employee a stock certificate for the shares so
purchased, with any requisite legend affixed.


6. EXERCISE OF OPTION UPON A CHANGE OF CONTROL


(a) This option shall become exercisable to the extent determined pursuant to
the Change of Control Option Formula described in Section 6(c) and the Employee
shall have the right to purchase the number of shares subject to this option
determined pursuant to the Change of Control Option Formula, without regard to
the provisions of Sections 1 and 2, if the Employee's employment with the
Company is terminated following a Change of Control for any reason other than
voluntarily by the Employee. Any tranche of this option that had become
exercisable under Sections 1 and 2 in the year of termination shall terminate at
December 31 of the year of termination and any other portion of the option which
is exercisable under this Section 6 will be exercisable in the year of
termination and in any event for not less than 74 days following termination; in
either case, at the end of such period of exercisability the option shall
terminate (subject to applicable provisions of Section 7 hereof).


(b) For purposes of this Section 6, a "Change of Control" shall mean the
occurrence of either of the following events:


(1) any "person" (as defined in Sections 3(a)(9) and 13(d)(3) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act")), together with his or its
"affiliates" and "associates" (as defined in Rule 12b-2 under the Exchange Act)
becomes the "beneficial owner" (as defined in Rule 13d-3 under the Exchange Act,
modified to include any shares that such person has the right to acquire
pursuant to any agreement, or upon exercise of conversion rights, warrants,
options or otherwise), directly or indirectly, of securities of the Company
having 20% or more of the total number of votes entitled to be cast for the
election of directors of the Company (an "Acquisition"), or


(2) as a result of, or in connection with, or within two years following any (i)
tender or exchange offer, (ii) merger or other business combination, (iii) sale
or other disposition of all or substantially all of the assets of the Company,
(iv) reorganization, (v) proxy contest, or (vi) any combination of the foregoing
transactions (each a "Transaction"), the persons who were directors of the
Company immediately before the Transaction shall cease to constitute a majority
of the Board of Directors of the Company or any successor Company, except as may
be caused by death, disability or normal retirement from the Board in accordance
with the policy of the Company which is in effect as of the date of grant of
this option.


A Change of Control shall not be deemed to have occurred if the Board of
Directors, by action taken prior to the consummation or completion of an
Acquisition or Transaction, shall have determined that such Acquisition or
Transaction shall not constitute a Change of Control for purposes of all options
then outstanding under the Plan. Such a determination with respect to an
Acquisition or Transaction shall not be deemed to constitute a determination
with respect to any subsequent Acquisition or Transaction.


(c) For purposes of this Section 6, the "Change of Control Option Formula" shall
be (i) the product of (A) the total number of shares covered by this option ,
times (B) a fraction, the numerator of which shall be the lesser of (x) 5, or
(y) the sum of the number of full or partial years that the Employee has been
employed by the Company or any of its subsidiaries between the date of grant of
this option and the date of termination plus one additional year, and the
denominator of which shall be the number 5, less (ii) any shares as to which the
option had become exercisable before termination in accordance with Sections 1
and 2.


(d) Following a Change of Control, the provisions of Section 8 shall no longer
be applicable and the provisions of this Section 6 shall supersede the
provisions of Section 7 except with respect to a voluntary termination of the
Employee's employment with the Company and provisions relating to death and
disability.


7. TERMINATION OF EMPLOYMENT


(a) This option, including each tranche) shall terminate at the time it ceases
to be exercisable under this Section 7 following termination of employment or
death, and shall be exercisable, to the extent indicated below, during the
period, if any, between the occurrence of the termination of employment or other
event specified below and the date designated for the termination of this
option:


(i) if Employee has an involuntary termination of employment with the Company or
any of its subsidiaries for reasons of moral turpitude, this option shall
immediately terminate; provided, that this option may not be exercised during
any period as to which the Company has given the Employee notice that the
Company is investigating a claim that the Employee has engaged in acts of moral
turpitude; or


(ii) if Employee has a voluntary or involuntary termination of employment with
the Company or any of its subsidiaries for any reason (other than retirement
governed by Section 7(a)(v)) at any time prior to the expiration of three years
from the date of grant of this option, other than by reason of the Employee's
death or permanent disability, this option shall immediately terminate; or


(iii) if Employee has a voluntary or, if for cause (other than for reasons of
moral turpitude), an involuntary termination of employment with the Company or
any of its subsidiaries at any time at or after the expiration of three years
from the date of grant of this option (other than retirement governed by Section
7(a)(v)), this option shall terminate at the earlier of three months after such
termination or December 31 of the year of termination during which
post-termination period this option shall be exercisable only to the extent that
it was exercisable at the date of the Employee's termination of employment; or


(iv) if Employee has an involuntary termination of employment for reasons other
than cause, moral turpitude, death or disability with the Company or any of its
subsidiaries at any time at or after the expiration of three years from the date
of grant of this option, any tranche of this option that had become exercisable
under Sections 1 and 2 in the year of termination shall terminate at the earlier
of three months after such termination or December 31 of the year of
termination, and Employee shall be entitled to exercise additional shares in
accordance with the Option Formula for the greater of that same period or 74
days after termination; or


(v) if, with the consent of the Company (which may be given only in the year of
termination), Employee has a normal retirement or early retirement pursuant to
any retirement plan, Employee shall be entitled to exercise any tranche of this
option that had become exercisable under Sections 1 and 2 in the year of
retirement and additional shares in accordance with the Option Formula until the
earlier of three months after such retirement or December 31 of the year of
retirement, but in any event for not less than 74 days following retirement; or


(vi) in the event of Employee's death while employed by the Company or any of
its subsidiaries, Employee’s legatee or legatees may exercise any tranche of
this option that had become exercisable under Sections 1 and 2 in the year of
death and additional shares in accordance with the Option Formula in the year of
death and until March 15 of the year following the year of death ; or


(vii) in the event of Employee's death during the post-termination periods
referred to in (iii), (iv) or (v) above, Employee’s legatee or legatees may
exercise the option to the same extent provided in said (iii), (iv) or (v)
above, respectively, in the year of termination and until March 15 of the year
following the year of termination; or
 
(viii) in the event of termination of the Employee's employment with the Company
or any of its subsidiaries by reason of the Employee's permanent disability
(within the meaning of Section 22(e)(3) of the Internal Revenue Code of 1986) if
the Employee becomes permanently disabled while employed by the Company or any
of its subsidiaries, the option shall be exercisable in full until March 15 of
the year following the year of termination of employment.


(b) For purposes hereof, "cause" shall mean the Employee's chronic neglect,
refusal or failure to fulfill his or her employment duties and responsibilities,
other than for reasons of sickness, accident or other similar causes beyond the
Employee's control. Such neglect, refusal or failure shall be determined in the
sole and reasonable judgment of the Committee or the Board of Directors of the
Company.


(c) For purposes hereof, "moral turpitude" shall mean the Employee's dishonesty
or intentional wrongdoing committed against the Company, its agents or employees
or otherwise in connection with his or her employment by the Company or
conviction of a crime, whether or not in connection with employment, other than
a traffic infraction or other minor violation. The Committee or the Board of
Directors shall have the sole discretion to determine whether the employee has
committed an act of moral turpitude.


(d) For purposes of this Section 7, the "Option Formula" shall be (i) the
product of (A) the total number of shares covered by this option, times (B) a
fraction, the numerator of which shall be the lesser of five (5) or the number
of full or partial years that the Employee has been employed by the Company or
any of its subsidiaries between the date of grant of this option and the date of
termination of employment, and the denominator of which shall be the number five
(5), less (ii) any shares as to which the option had become exercisable before
termination in accordance with Section 1 and 2.


(e) If the option remains outstanding but unexercised at the date it would
terminate following the death or disability of the optionee, and the option is
then “in-the-money,” the option shall be automatically exercised in accordance
with Section 5(g)(ii) of the Plan.


8. CHANGE IN JOB STATUS


Should the Employee's job classification change, and as a result of such change
the Committee or the Board of Directors determines, in its sole discretion, that
the Employee is no longer employed in a position which would enable him to
contribute to the success of the Company on at least as great a level as that to
which he was enabled by his prior job classification, then the Committee or the
Board of Directors may immediately terminate all or a portion of this option.


9. TRANSFERABILITY OF OPTION The option shall not be transferable by the
Employee in whole or in part other than by will or the laws of descent and
distribution.


10. ADJUSTMENT OF NUMBER OF SHARES AND OPTION PRICE


(a) Subject to Section 6, if the outstanding shares of Common Stock are
subdivided, consolidated, increased, decreased, changed into or exchanged for a
different number or kind of shares or securities of the Company through
reorganization, merger, recapitalization, reclassification, capital adjustment
or otherwise, or if the Company shall issue Common Stock as a dividend or upon a
stock split, then the number and kind of shares subject to the option and the
exercise price under the option shall be appropriately adjusted. However, no
such adjustment shall change the total exercise price applicable to the
unexercised portion of the option.


(b) Upon the effective date of the dissolution or liquidation of the Company, or
of a reorganization, merger or consolidation of the Company with one or more
other corporations in which the Company is not the surviving corporation, or of
the transfer of substantially all of the assets or shares of the Company to
another corporation, or of a reorganization, merger or consolidation of the
Company with one or more other corporations in which the Company is the
surviving corporation but as a result of which the Company's securities are no
longer listed on a national securities exchange or included in the NASDAQ System
or its then equivalent (any such transaction or any transaction have a
substantially equivalent effect being referred to herein as a "Terminating
Event"), the Plan and any option theretofore granted shall terminate, (except as
provided in this Section 12(b)), unless provision is made in writing in
connection with such Terminating Event for the continuance of the Plan and for
the assumption of options theretofore granted, or the substitution for such
options of new options covering the shares of the successor corporation, or a
parent or subsidiary thereof, with such appropriate adjustments, as may be
determined or approved by the Board of Directors, to the number and kind of
shares subject to such substituted options and to the exercise price therefor in
which event the Plan and the options theretofore granted or the new options
substituted therefor, shall continue in the manner and under the terms so
provided. Upon the occurrence of a Terminating Event in which provision is not
made for the continuance of the Plan and for the assumption of options
theretofore granted or the substitution for such options of new options covering
the shares of a successor corporation or a parent or subsidiary thereof, each
Employee (or such person's personal representative, estate or any person who
acquired the right to exercise the option from such person pursuant to the Plan)
shall be entitled, simultaneously with the effectiveness of any such Terminating
Event, to surrender any such option to the Company in exchange for receipt of
cash equal to (i) the difference between the fair market value of the shares
with respect to which the option is then exercisable (based upon the reported
trading price of the Company's Common Stock immediately before the Terminating
Event) and (ii) the aggregate exercise price for such shares; provided, however,
that to the extent any option is not then exercisable, the Employee (or such
person's personal representative, estate or any person who acquired the right to
exercise the option from such person pursuant to the Plan) shall be entitled to
receive from the Company (if the Company is continuing to carry on its business)
or the successor to the Company's business, as the case may be, subsequent to
the effectiveness of any such Terminating Event, a cash payment equal to the
difference between (i) the fair market value, as of the effectiveness of the
Terminating Event, of those shares not subject to exercise upon effectiveness of
the Terminating Event and (ii) the exercise price for such shares, as and when
the Employee satisfies the conditions set forth in such option for succeeding
installments of shares covered by the option to become exercisable, with
employment conditions met by employment with either the Company or any successor
to the Company's business.


11. RIGHTS AS SHAREHOLDER OR EMPLOYEE


The Employee shall have no rights as a shareholder in the shares subject to the
option until exercise of the option, payment of the option price, and delivery
to him or her of certificates for the shares. This Agreement shall not confer
upon the Employee any right to continue as an employee of the Company or any of
its subsidiaries or interfere in any way with the right of the Company or any
such subsidiary to terminate the Employee's employment at any time.


12. INVESTMENT REPRESENTATION 
 
    Unless the shares to be acquired upon the exercise of the option may at the
time of acquisition be lawfully sold to the Employee in accordance with a then
currently effective registration statement or post-effective amendment under the
Securities Act of 1933, the Employee shall provide the Company, as a condition
to the delivery of any stock certificates, with appropriate evidence,
satisfactory in form and substance to the Company, that he or she is acquiring
the shares for investment and not with a view to the distribution of the shares
or any interest in the shares and a representation to the effect that the
Employee shall make no sale or other disposition of the shares unless (a) the
Company shall have received an opinion of counsel satisfactory to it in form and
substance that the sale or other disposition may be made without registration
under the then applicable provisions of the Securities Act of 1933 and the
related rules and regulations of the Securities and Exchange Commission, or (b)
the shares shall be included in a currently effective registration statement or
post-effective amendment under the Securities Act of 1933. The certificates
representing the shares may bear an appropriate legend giving notice of the
foregoing restriction on transfer of the shares.


13. SUBJECT TO PLAN


The option has been granted to the Employee under the Plan, the provisions of
which are incorporated in this Agreement by reference. If there is any conflict
between the provisions of this Agreement and the provisions of the Plan, the
provisions of the Plan shall govern.


14. BINDING EFFECT


This Agreement shall be binding upon the heirs, executors, administrators and
successors of the parties. It may be modified only by a writing signed by the
Company.


 15.  COMPLIANCE WITH CODE SECTION 409A 


The terms of this agreement are intended to prevent optionee from incurring tax
penalties and unintended constructive receipt of compensation under Code Section
409A prior to the date of exercise of the option. Accordingly, if any
modification to the terms of this agreement is necessary in order to prevent
such tax penalties and constructive receipt under Code Section 409A, including a
more restricted exercise period, a six-month delay in exercisability if optionee
is a “key employee” at the time of termination of employment and exercisability
would be affected by such status as a “key employee,” or a restriction on the
right of the Company to accelerate the time of exercisability, the terms of this
agreement shall be automatically modified to the extent necessary to avoid such
tax penalties and constructive receipt.






CHARMING SHOPPES, INC.






BY:__________________________________
Colin D. Stern
Executive Vice President
 






EMPLOYEE:






_____________________________________
«first» «last»








 





